ATTORNEY GRIEVANCE COMM’N                    *      INTHE
OF   MARYLAND                                       COURT OF APPEALS
                                             *      OF MARYLAND
       Petitioner,
                                             *      Misc. Docket    AG No. 24
       v.
                                             *      September Term, 2017 2018
LUIS   F.   SALGADO

       Respondent.




                                            ORDER

        This matter   came before   the Court on the Joint Petition of the Attorney Grievance
Commission of Maryland and the Respondent, Luis          F. Salgado, pursuant to     Maryland


                                                                        _
Rule 19-736, t0 indeﬁnitely suspend the Respondent from the practice of law. The Court
having considered the Joint Petition and the record herein, it is this 28th day 0f
September, 2018:


        ORDERED,      that the Respondent, Luis F. Salgado,   is    hereby indeﬁnitely
suspended from the practice of law in the State of Maryland for violations of Rules 1.1,
1.2, 1.3, 1.4, 1.5, 1.15, 5.3, 5.5, 7.1, 7.5, 8.4 (a), (b), (c), and (d) ofthe Maryland
                                                                                        Rules of
Professional Conduct and Maryland Rules 19-404 and 19-407; and           it is   further



        ORDERED,       that the Clerk of this Court shall enter a judgment for costs in favor   of
the Petitioner and against the Respondent in the     amount of One Thousand        Two Hundred
Forty Dollars and 14/100 ($1,240.14).



                                                     /s/ Clayton Greene Jr.
                                                     Senior Judge




            2018-09-28
            13:48-04:00